MEMORANDUM**
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) affirmance of the Immigration Judge’s order denying petitioner’s motion to reopen.
Respondent’s unopposed motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). A party may file only one motion to reopen removal proceedings, and that motion must be filed not later than ninety days after the date on which the final order of removal was entered. See 8 C.F.R. § 1003.2(c)(2). The BIA therefore did not abuse its discretion in denying petitioner’s motion to reopen which was filed over seven years after the deadline for filing motions to reopen. Nor did the BIA abuse its discretion in affirming the Immigration Judge’s determination that petitioner’s motion to reopen and rescind in absentia removal order lacked merit because petitioner was present at her April 3, 1997 removal hearing and was not in fact removed in absentia.
Accordingly, this petition for review is denied.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.